DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim is for a device with control circuitry configured to perform: “downlink control signaling between a network and a terminal” and “selectively employing the early data transmission” which is unclear.  It is unclear if this device is supposed to be the UE type apparatus or the base station type of apparatus.  The performing DL control signaling would be a function of the BS while selectively employing EDT appears to be performed by the UE.  Applicant could state receiving DL control signaling from a network device or something similar.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujishiro et al (US 2020/0187245, hereinafter Fuji, claiming priority date of provisional applications 62/627,313, 62/586,981, 62/564,430, 62/560,775 and 62/543,469).

Regarding claim 1, Fuji discloses a method, comprising: downlink control signaling between a network and a terminal, said downlink control signaling comprising a control message indicative of activation or deactivation of early-data-transmission in a random access procedure of the terminal (eNB can notify the UE of whether to perform early data transmission prior to the RA procedure via DCI, Para [0127]/Fig. 10 and instruction from eNB whether to allow early data transmission or whether early data transmission is possible, Para [0105]), and in accordance with the control message: selectively employing the early-data-transmission (the UE can perform early data transmission or choose not to perform early data transmission, Para [0131]. Also see pages 17-18 and Fig. 10 from provisional application 62/627,713). 
Regarding claim 15, Fuji discloses a device (UE and/or eNB, Fig. 2/3) comprising control circuitry configured to perform: downlink control signaling between a network and a terminal, said downlink control signaling comprising a control message indicative of activation or deactivation of early-data-transmission in a random access procedure of the terminal (eNB can notify the UE of whether to perform early data transmission prior to the RA procedure via DCI, Para [0127]/Fig. 10 and instruction from eNB whether to allow early data transmission or whether early data transmission is possible, Para [0105]), and in accordance with the control message: selectively employing the early-data-transmission (the UE can perform early data transmission or choose not to perform early data transmission, Para [0131]. Also see pages 17-18 and Fig. 10 from provisional application 62/627,713).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji and in view of Rune et al (US 2014/0004857, hereinafter Rune).

Regarding claim 2, Fuji discloses the method of claim 1, but not wherein the control message triggers mandatory early-data-transmission at least for a timeout time duration.  Rune discloses the DCI includes access restriction information, Para [0016], which can restrict user from access to the cell, Para [0007] and the access restriction is valid for a first time period, Para [0112], therefore obvious if the UE is restricted for a time period would have to perform EDT instead for that time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Rune and combine with teachings of Fuji in order to reduce load on the system, efficiently use radio resources and allow some users access at the expense of other users.
Regarding claim 3, Fuji discloses the method of claim 1, but not wherein the control message is indicative of an access restriction for setup of a user-plane data connection between the terminal and the network.  Rune discloses the DCI includes access restriction information, Para [0016], which can restrict user from accessing the cell, Para [0007] and the access restriction is valid for a first time period, Para [0112].

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji, in view of Park et al (US 2019/0215872, hereinafter Park, claiming priority date of provisional application 62/586,185) and in view of 3GPP paper “EDT indication via PRACH” (R2-1713057, hereinafter Ericsson, disclosed by the Applicant in the IDS).

Regarding claim 4, Fuji discloses the method of claim 1, but not wherein the control message is indicative of a rule set for activation or deactivation of the early-data-transmission which depends on a channel quality.  Park discloses the request for EDT is determined based on reference signal received power, Para [0017] and a specific RSRP may be configured by the base station, Para [0790].  Also see page 58 from provisional 62/586,185.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Park and combine with teachings of Fuji in order to reduce battery consumption and other advancements for using EDT.
Regarding claim 5, Fuji discloses the method of claim 1, but not wherein the control message is indicative of a rule set for activation or deactivation of the early-data-transmission which depends on a coverage enhancement level for repetitive data transmission.  Fuji discloses enhanced coverage includes repetition of transmissions, Para [0077].  Park discloses EDT is determined based on CE level, Para [0017].  Ericsson discloses EDT indication is configured per enhanced coverage level, page 19 and in view of the combination obvious to send the indication in the DCI as disclosed in Fuji.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ericsson and combine with teachings of Fuji in order to alternative options and methods for handling EDT indications and other related issues.  

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji and in view of 3GPP paper “Discussion on some FFSes on EDT” (R2-1713713, hereinafter Qualcomm, disclosed by the Applicant in the IDS).

Regarding claim 7, Fuji discloses the method of claim 1, but not wherein the control message is indicative of at least one of a threshold count and a threshold rate of the early-data-transmission.  Qualcomm discloses EDT procedure should not be misused when the UE has a large amount of data by initiating a series of EDT instead of initiating a RRC connection request and implementing a counter parameter to limit the number (i.e. threshold count) of EDT initiations to address the issue, page 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Qualcomm and combine with teachings of Fuji in order to prevent misuse of the EDT procedure and avoid collisions of Msg 3 from different UEs.
Regarding claim 6, Fuji discloses the method of claim 1, wherein the control message is indicative of a rule set for activation or deactivation the early-data transmission which depends on an amount of uplink payload data (information indicating the allowable amount of data for early data transmission can be transmitted to the UE, Para [0136]). 
Regarding claim 8, Fuji discloses the method of claim 1, wherein the early-data-transmission comprises an uplink request for the transmission of payload data, wherein the early-data transmission comprises a downlink acknowledgement of the uplink request (UE notifies eNB of the need for early data transmission and eNB can respond with information for the UE to perform early data transmission, Para [0114-115], seen as request and acknowledgement of the request). 
Regarding claim 9, Fuji discloses the method of claim 1, wherein said downlink control signaling is cell specific for a cell of the network (cell specific DCI or cell specific PDCCH is known in the art). 
Regarding claim 10, Fuji discloses the method of claim 1, wherein said downlink control signaling is terminal specific for the terminal or a plurality of terminals (UE specific DCI or UE specific PDCCH is known in the art). 
Regarding claim 11, Fuji discloses the method of claim 1, wherein said downlink control signaling comprises transmission of a broadcasted information block of a cell of the network (eNB may broadcast allowable amount of data for early data transmission, Para [0136], further broadcast DCI is known in the art).
Regarding claim 12, Fuji discloses the method of claim 1, wherein said downlink control signaling comprises a one-to-one transmission of the control message (eNB transmits unicast message for allowable amount of data for early data transmission, Para [0136], further unicast DCI is known in the art). 
Regarding claim 13, Fuji discloses the method of claim 12, wherein the control message is a Layer 3 control message communicated upon release or reconfiguration of a user-plane data connection RRC connection release message may include information indicating the UE may perform the early data transmission, Para [0115]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji and in view of Tamura et al (US 2021/00763006, hereinafter Tamura).

Regarding claim 14, Fuji discloses the method of claim 1, but not wherein the control message is indicative of activation or deactivation of the early-data-transmission for a timeout time duration.  Tamura discloses an EDT back-off timer, where the UE does not attempt EDT until the timer expires, Para [0058], notified by signaling to UE, Para [0057].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Tamura and combine with teachings of Fuji in order to restrict EDT feature to benefit specific subscribers and have more control over EDT process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461